Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we find that the misbehavior report and hearing evidence provided substantial evidence to support the determination finding petitioner guilty of participating in a work stoppage and failing to obey a direct order. We have also examined petitioner’s claim that procedural errors tainted the hearing; assuming, arguendo, that these challenges were preserved for appellate review, they nonetheless lack merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.